 



Exhibit 10.5.1
First Amendment
to
Newfield Exploration Company
2007 Omnibus Stock Plan
     WHEREAS, Newfield Exploration Company (the “Company”) has heretofore
adopted the Newfield Exploration Company 2007 Omnibus Stock Plan (the “Plan”)
for the benefit of certain employees of the Company; and
     WHEREAS, the Company desires to amend the Plan;
     NOW, THEREFORE, the Plan shall be amended as follows, effective as of
November 16, 2007:
     1. Paragraphs (d) of Section IX of the Plan shall be deleted and the
following shall be substituted therefor:
     (d) Settlement of Restricted Stock Units. Unless provided otherwise in a
Restricted Stock Unit Agreement, settlement of a vested Restricted Stock Unit
Award or, if an Award provides for partial vesting, the vested portion of such
Award shall be satisfied in a single payment or delivery of cash or shares of
Common Stock (as provided in the Restricted Stock Unit Agreement) on the second
business day after the Award or portion of the Award vests.
     2. As amended hereby, the Plan is specifically ratified and reaffirmed.

